DETAILED ACTION
Response to Arguments
Applicant's arguments filed on 6/29/2022 have been fully considered but they are not persuasive. Applicant representative argued “The cited art of record fails to disclose or suggest each and every element of Claim 1. For example, regarding the claimed "initiating a chat session enabling a user of a user device to communicate with the customer service provider via text messaging," the Office Action cites to paragraph [0042] of Barak.”; Examiner disagrees. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As stated in the rejection, Dumaine teaches a user’s device initiating a communication with an agent’s device. However, Dumaine doesn’t explicitly state that the communication is conducted via text message. Therefore, Barak is introduced to cure the short coming of the primary reference. Barak teaches sending an application (such as twitter or Facebook) to user device in order to enable (function) the device to communicate via online chatting with the agent device (Ordinary skill in the art knows that online chatting is conducted via text messages (IM)). By downloading the application of Barak’s onto user’s device of Dumaine’, it enables the user (in Dumaine) to initiate text communication (online chatting) with the agent (Dumaine). Therefore, it would have been obvious to include in the system of Dumaine the ability to communicate via text message as taught by Barak since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Applicant also argued that “The Office Action does not explain what is meant by "to save time" in the context of adding a text messaging function to the video call of Dumaine”. As stated above, the combination of Dumaine and Barak, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining Dumaine and Barak would save time for the user and agent because it enable the agent to communicate (help/respond) with multiple users simultaneously; which reduces waiting time in a queue. Additionally, the system/agent could quickly identify user’s emotional state based on text words used by the user.
Applicant's arguments also fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-11, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dumaine et al. (Pub. No. US 20170353605) in view of Barak et al. (Pub. No. US 20140115466).
Regarding claims 1, 11, and 20, Dumaine teaches initiating a chat session enabling a user of a user device to communicate with the customer service provider via video call [Abstract, fig. 6 step 602 and related description]; receiving, from the user device over the communication network, user feedback data indicative of a characteristic of image data of the user obtained by the camera during usage of the functionality by the user, the user feedback data including a value of a facial expression parameter, the value being indicative of a degree to which the user expresses an emotion associated with the facial expression parameter [fig 6 unit 612 and related description]; inputting the value of the facial expression parameter into a machine learning model to determine an assessment of an emotional state of the user during the usage of the functionality [Para. 50, fig. 6 steps 612, 616 and related description]; and during the chat session, providing the assessment to the customer service provider [fig. 6 steps 618, 620, 622 and related description].  
Dumaine doesn’t explicitly teach text communication and transmitting, to the user device over a communication network, application data enabling the user device to perform a functionality, the user device including a camera. 
Barak teaches communication and transmitting, to the user device over a communication network, application data enabling the user device to perform a functionality, the user device including a camera [Para 42, fig. 3, 4 and related description].
	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Dumaine the ability to communicate via text and push application to user’s device in order to save time  as taught by Barak since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 3 and 14, Dumaine teaches wherein the user feedback data is received in real-time via a data stream transmitted from the user device during the chat session [fig. 6 and related description].  
Regarding claims 4 and 15, Dumaine teaches wherein the receiving the user feedback data includes receiving time-indexed values of the facial expression parameter in real-time during the chat session, the time-indexed values are respectively associated with different points in time during a period that includes the usage of the functionality, and each of the time-indexed values is indicative of a degree to which the user expresses the emotion at a respective point in time [Para. 27 and 73]. 
Regarding claims 5 and 16, Dumaine in view Barak teaches all claim limitations as stated above. Furthermore, Barak teaches wherein the application data enables an application executed on the user device to provide the functionality to the user, and the user feedback data is indicative of a state of the application at one or more of the different points in time [Para 41, 42, and 75].  
Regarding claim 6, Dumaine teaches wherein the time-indexed values of the facial expression parameter are inputted into the machine learning model to determine a real-time assessment of the emotional state of the user, and the real-time assessment is provided to the customer service provider in real-time [fig. 6 and related description; Para. 27, 50, and 73].  
Regarding claims 7 and 17, Dumaine in view of Barak teaches all claim limitation stated above. Furthermore, Barak teaches wherein the application data describes a content to be displayed on a display of the user device, and the functionality includes displaying the content on the display so that the content is presented to the user [Para. 10-12].  
Regarding claims 9 and 19, Dumaine teaches wherein the assessment of the emotional state indicates an emotion exhibited by the user in response to viewing the content [fig. 6 and related description].  
Regarding claim 10, Dumaine teaches wherein the inputting the value of the facial expression parameter into the machine learning model further determines a task escalation for the customer service provider, and 33Attorney Docket No.: 00212-0037-00000 the method further comprises notifying the customer service provider of the task escalation [Para. 50, fig. 6 step 620 and related description].  

Claims 2, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dumaine et al. (Pub. No. US 20170353605) in view of Barak et al. (Pub. No. US 20140115466) and further in view of Daniali (Pub. No. US 2020034450).
Regarding claim 2, Dumaine in view of Barak doesn’t explicitly teach from the user device over the communication network, a request to initiate the chat session, and 31Attorney Docket No.: 00212-0037-00000 the initiating the chat session is performed in response to receiving the request to initiate the chat session.
Daniali teach from the user device over the communication network, a request to initiate the chat session, and 31Attorney Docket No.: 00212-0037-00000 the initiating the chat session is performed in response to receiving the request to initiate the chat session [Para. 56 “initiate a new communication session in response to receiving, from the sender's email client plugin, a request to initiate a new chat session.”].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Dumaine further in view of Barak the ability to request to initiate a chat session as taught by Barak since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
  Regarding claims 12 and 13, Dumaine in view of Barak doesn’t explicitly teach determining that the user has provided a permission to permit the camera to record the image data.  
Daniali teaches determining that the user has provided a permission to permit to record the communication data [Para. 57].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Dumaine further in view of Barak the ability to request for permission to record image as taught by Daniali since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dumaine et al. (Pub. No. US 20170353605) in view of Barak et al. (Pub. No. US 20140115466) and further in view of SZETO (Pub. No. US 20090307325).
Regarding claims 8 and 18, Dumaine in view of Barak doesn’t explicitly teach wherein the content includes information of an account of the user. 
However, SZETO teaches wherein the content includes information of an account of the user [Para. 45-47].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Dumaine further in view of Barak to teach the claim limitation as taught by SZETO since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.




Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 888-786-0101 (IN USA OR CANADA) or 571-272-4000.
/SOLOMON G BEZUAYEHU/
Primary Examiner, Art Unit 2666